DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The requirement is still deemed proper and FINAL based on the details noted in the Office Action dated 3/11/2022. 
Claims 2-4, 14, 15, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2021. Please note claim 20 is additionally withdrawn since claim 20 depends upon a withdrawn claim (claim 15). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retention pieces integral to the base layer in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
In claim 1, lines 5-6, “wherein the length is at least two times the width” should be changed to --wherein the base layer slot length is at least two times the base layer slot width--.
In claim 16, lines 5-6, “wherein the length is at least two times the width” should be changed to --wherein the base layer channel length is at least two times the base layer channel width--.
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marinaro (WO 9703554, machine translation attached) in view of Li (CN 108029622).
Regarding claim 1, Marinaro discloses a retention system (Fig. 3) (“frag” in the preamble is considered to be part of the intended use for the retention system, and does not provide further structure to the claim, and the retention system of Marinaro only has to be capable of being used for frags, as will be described below) comprising: a rack (Fig. 3) comprising: a base layer ((12) are layers, with the lowest one being a base layer, or (35)), the base layer comprising a base layer slot ((120) or (350)), the base layer slot having a base layer slot length (length of each slot) and a base layer slot width (width of each slot); a retention layer (any of the middle layers (12) within the rack), the retention layer comprising; a retention layer slot (120), the retention layer slot having a retention layer slot length (length of each slot) and a retention layer slot width (width of each slot); and a top layer (top piece of (12) or the top portion (34)), the top layer comprising: a top layer slot ((120) or (340)), the top layer slot having a top layer slot length (length of each slot) and a top layer slot width (width of each slot); and wherein the top layer slot length is substantially the same as the base layer slot length (Fig. 3 shows the slots (120) being substantially the same in the lowest portion and the higher portion of the rack). 
Marinaro does not explicitly disclose wherein the length is at least two times the width; wherein the retention layer slot width is less that the base layer slot width; and wherein the top layer slot length is at least two times the top layer slot width.
Li teaches a layer that has slots that have a length that is longer than the width (p. 2, lines 12-13 of machine translation, through hole in an elliptical shape or rectangular shape); a layer slot width that is less that the base layer slot width (the size of the layer slots can change based on the desired species/avoidance of predator); and wherein the top layer slot length is longer than the top layer slot width (p. 2, lines 12-13 of machine translation, through hole in an elliptical shape or rectangular shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of Marinaro to be at least two times the width based on the desired species/avoidance of predator for difference zones within the retention system since the length can already be longer, and there is no criticality to the value of the length at least two times the width. Further since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it has further been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).   
Regarding claim 8, Marinaro as modified by Li teaches (references to Li) wherein the retention layer slot width is at least 25% less than the base layer slot width (Li teaches multiple layers, and that the layers can be mixed and matched, so that Fig. 4 and Fig. 5 can both be used. In that situation, the width of the upper portion of the triangle in Fig. 4 is less than the width of the rectangle in Fig. 5). Additionally, the instant specification does not disclose any criticality as to the percent relationship between the retention layer slot width and the base layer slot width. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention layer slot width size such that the retention layer slot width is at least 25% less that the base layer slot width, since this would allow for a specific desired species/avoidance of predator for difference zones within the retention system. It has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it has further been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 9, Marinaro as modified by Li teaches (references to Li) wherein the retention layer slot width is at least 50% less than the base layer slot width (Li teaches multiple layers, and that the layers can be mixed and matched, so that Fig. 4 and Fig. 5 can both be used. In that situation, the width of the upper portion of the triangle in Fig. 4 is less than the width of the rectangle in Fig. 5). Additionally, the instant specification does not disclose any criticality as to the percent relationship between the retention layer slot width and the base layer slot width. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention layer slot width size such that the retention layer slot width is at least 50% less that the base layer slot width, since this would allow for a specific desired species/avoidance of predator for difference zones within the retention system. It has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it has further been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Marinaro as modified by Li teaches (references to Marinaro) the system further comprises retention pieces (61) between the top layer and the base layer, the retention pieces being adapted to secure the retention layer in place between the top layer and the base layer (paragraph [0023] of machine translation, (61) passes through and therefore is between the top layer and the base layer). 
Regarding claim 11, Marinaro as modified by Li teaches (references to Marinaro) wherein the retention pieces (61) are integral to the base layer (paragraph [0023] of machine translation, (61) passes through the base layer and completes the system, thereby being integral to the base layer).
Regarding claim 12, Marinaro as modified by Li teaches (references to Marinaro) wherein the retention pieces are adhered to the base layer and the top layer ((61) connects to the base layer and the top layer). 
Regarding claim 13, Marinaro as modified by Li teaches (references to Li) wherein the retention pieces are an adhesive (4) inserted between the top layer and the base layer, the adhesive being adapted to secure the top layer to the base layer (The adhesive sealing groove (4) allows for the positioning of the retention layer between the top layer and the base layer, and in combination with the system of Marinaro, (4) can secure the top layer to the base layer through the retention layer by the retention pieces). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention pieces of Marinaro modified by Li to be adhesive strips as taught by Li in order to bring the layers closer together to remove a housing section or to provide a more secure way to stabilize the layers with respect to each other layer. 
Regarding claim 16, Marinaro discloses a retention system (Fig. 3) (“frag” in the preamble is considered to be part of the intended use for the retention system, and does not provide further structure to the claim, and the retention system of Marinaro only has to be capable of being used for frags, as will be described below) comprising: a rack (Fig. 3) comprising: a base layer ((12) are layers, with the lowest one being a base layer, or (35)), the base layer comprising a base layer channel ((120) or (350)), the base layer channel having a base layer channel length (length of each channel) and a base layer channel width (width of each channel); a retention layer (any of the middle layers (12) within the rack), the retention layer comprising; a retention layer channel (120), the retention layer channel having a retention layer channel length (length of each channel) and a retention layer channel width (width of each channel); and a top layer (top piece of (12) or the top portion (34)), the top layer comprising: a top layer channel ((120) or (340)), the top layer channel having a top layer channel length (length of each channel) and a top layer channel width (width of each channel); and wherein the top layer channel length is substantially the same as the base layer channel length (Fig. 3 shows the channels (120) being substantially the same in the lowest portion and the higher portion of the rack). 
Marinaro does not explicitly disclose wherein the length is at least two times the width; wherein the retention layer channel width is less that the base layer channel width; and wherein the top layer channel length is at least two times the top layer channel width.
Li teaches a layer that has channels that have a length that is longer than the width (p. 2, lines 12-13 of machine translation, through hole in an elliptical shape or rectangular shape); a layer channel width that is less that the base layer channel width (the size of the layer channels can change based on the desired species/avoidance of predator); and wherein the top layer channel length is longer than the top layer channel width (p. 2, lines 12-13 of machine translation, through hole in an elliptical shape or rectangular shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of Marinaro to be at least two times the width based on the desired species/avoidance of predator for difference zones within the retention system since the length can already be longer, and there is no criticality to the value of the length at least two times the width. Further since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it has further been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 18, Marinaro as modified by Li teaches (references to Marinaro) where the frag rack can be turned upside down and placed in the container (the spacing of slabs (12) within the container allow for the rack to be capable of being turned upside down and placed in the container, see Fig. 3).
Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marinaro (WO 9703554, machine translation attached) in view of Li (CN 108029622) and further in view of Kilroy (EP 3243381).
Regarding claim 5, Marinaro as modified by Li teaches the system further comprising a container (abstract discusses a tank), the container being large enough to hold the frag rack inside the container (the tank holds the rack within, see Fig. 1).
Marinaro as modified by Li does not explicitly teach a lid.   
Kilroy teaches a lid (a closed end (3) or lid (103)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Marinaro modified by Li to include a lid as taught by Kilroy in order to provide multiple systems through stacking or to provide cover to the top layer.  
Regarding claim 6, Marinaro as modified by Li and Kilroy teaches (references to Marinaro) the system further comprising a pillar ((2) or (5)), the pillar adapted to hold the frag rack in a stable vertical position with respect to the container (Fig. 3). 
Regarding claim 7, Marinaro as modified by Li and Kilroy teaches (references to Marinaro) the system further comprising legs (22), the legs adapted to space the frag rack off a bottom of the container (Fig. 3 with container shows additional spacing from the legs within the container (3)). 
Regarding claim 17, Marinaro as modified by Li teaches the system further comprising a container (abstract discusses a tank), the container being large enough to hold the frag rack inside the container (the tank holds the rack within, see Fig. 1), the system further comprising a pillar ((2) or (5)), the pillar adapted to hold the frag rack in a stable vertical position with respect to the container (Fig. 3), and one of the base layer, the retention layer, or the top layer being sized with respect to the container to hold the frag rack in a stable horizontal position with respect to the container (paragraph [0024], (12) is integrated in the container). 
Marinaro as modified by Li does not explicitly teach a lid.
Kilroy teaches a lid (a closed end (3) or lid (103)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Marinaro modified by Li to include a lid as taught by Kilroy in order to provide multiple systems through stacking or to provide cover to the top layer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marinaro (WO 9703554, machine translation attached) in view of Li (CN 108029622) and further in view Yim (US 9545085).
Regarding claim 19, Marinaro as modified by Li does not explicitly teach the system further comprising a frag plug, the frag plug comprising a stem and a disk, the stem sized to fit in a channel. 
Yim teaches a system further comprising a frag plug (26) (see Fig. 2), the frag plug comprising a stem (30) and a disk (28), the stem sized to fit in a channel (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Marinaro modified by Li with a frag plug as taught by Yim in order to accept the coral plugs and provide a coral display (Yim: col. 1, lines 20-21 and line 26).  
Response to Arguments
Applicant's arguments filed 8/11/2022 with respect to claims 1, 8-13, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive with respect to the following arguments. 
With respect to claim 19, Applicant argued that references Li and Yim are not related art. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Li and Yim as proposed. 
The examiner respectfully disagrees. It is noted that both Li and Yim are trying to solve the same problem of securing living items within an aquarium or tank, and therefore would be obvious to combine for one of ordinary skill in the art. Therefore, the prior art meets the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643